DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Title Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Status of Application
Claims 1-20 are pending. Claims 1, 16, and 20 are the independent claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim limitations 1-15 and 20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-15 and 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1-15 and 20 all recite a route examining “system” configured to be disposed on a first vehicle system. In the specification, the corresponding structure found was “The examining system 200 includes several components described below that are disposed onboard the vehicles 202, 204. For example, the illustrated embodiment of the examining system 200 includes a control unit 206, an application 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 16 and 20 state “travel over the route segment or another route segment at a reduced speed relative to a speed at which the second vehicle system would travel over the route segment or
Travel over the route segment
Travel another route segment at a reduced speed relative to a speed at which the second vehicle system would travel over the route segment
 Travel the other route segment in absence of receiving the warning signal   or 
Travel over the route segment at a reduced speed relative to a speed at which the second vehicle system would travel over the route segment
Travel another route segment at a reduced speed relative to a speed at which the second vehicle system would travel over the route segment
Travel the other route segment in absence of receiving the warning signal   
As currently presented, the claims are unclear and thus indefinite. The Office is going to interpret any type of control for the second system as reading on the claims. Appropriate action is required.
Claims 2-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.	
Claim Rejections - 35 USC § 101-Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent 10,689,016. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the current applicant would be anticipated by Claim 1 of Parent 10,689,016. Both claims, contain the system to detect, inject, and warn, by a fail-safe system, a second vehicle system.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5-6, 9-11, 13-17, and 19-20 are rejected under 35 USC 103 as being unpatentable over Karg (United States Patent Publication 2008/0105791) 
With respect to Claim 1: While Karg discloses “A system comprising: a route examining system configured to be disposed on a first vehicle system” [Karg, ¶ 0023-0029 and 0032-0036];
 “and to examine a route on which the first vehicle system is moving” [Karg, ¶ 0023-0029 and 0032-0036]; 
“the route examining system configured to generate an inspection signal based on the examination of the route” [Karg, ¶ 0023-0029 and 0032-0036 and 0050]; 
“the inspection signal indicating a status of a route segment of the route as damaged or not damaged” [Karg, ¶ 0023-0029 and 0032-0036 and 0050]; 

“wherein, responsive to a lack of receipt of the inspection signal from the route examining system within a designated time period which indicates communication loss with the route examining system” [Karg, ¶ 0004, 0023-0039, 0052-0055, and 0061-0062]; 
“the off-board failsafe controller is configured to generate a warning signal for communication to a second vehicle system, the warning signal generated to direct the second vehicle system to (i) avoid traveling over the route segment or (ii) travel over the route segment or another route segment at a reduced speed relative to a speed at which the second vehicle system would travel over the route segment or the other route segment in absence of receiving the warning signal” [Karg, ¶ 0004, 0052-0055 and 0061-0062];
Karg does not specifically state what happens when the inspection signal is not received by the monitoring entity or what the second trailing system is (for example, the maintenance workers who are ordered to fix the rail, could be a trailing vehicle system).
Thus, it is the Office’s stance that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known and disclosed offboard functionality by Karg, for example, when the offboard system does not receive a signal, to understand there is a loss of communication, and warn other systems accordingly, with a new message. It 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of signal analysis of Karg into the invention of track defect detection of Karg to not only include measuring signals strength, loss of signal and signal characteristics to determine track situations and sending out an inspection signal to a monitoring entity as Karg discloses but to also interpret the inspection signal as the other signals for track analysis as taught by Karg with a motivation of creating a more robust system that can use signal for multiple purposes and further “to help determine the rail status” [Karg, ¶ 0040]. Additionally, the claimed invention is merely a combination of old, well known elements such as signal analysis and rail defect determination and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
	With respect to Claim 2: Karg discloses “The system of claim 1, wherein, responsive to receipt of the inspection signal and the inspection signal indicating the status of the route segment as damaged, the off-board failsafe controller is also configured to generate the warning signal for communication to the second vehicle system” [Karg, ¶ 0004, 0052-0055 and 0061-0062].
	With respect to Claim 5: Karg discloses “The system of claim 1, wherein the first vehicle system is separate from the second vehicle system and travels ahead of the second vehicle system on the route” [Karg,¶ 0004, 0008-0009, 0023-0029 and 0032-0036].
	With respect to Claim 6: Karg discloses “The system of claim 1, wherein the first vehicle system is separate from the second vehicle system, and the second vehicle system travels towards the route segment prior to receiving the warning signal” [Karg, ¶ 0023-0029, 0032-0036, 0052-0055 and 0061-0062].
With respect to Claim 9: Karg discloses “The system of claim 1, wherein the route examining system is configured to detect damage to the route segment based on a break in a conductive loop that includes at least part of the route segment” [Karg, ¶ 0023-0029, 0032-0036, 0052-0055 and 0061-0062].
With respect to Claim 10: Karg discloses “The system of claim 1, wherein the route examining system is configured to examine the route by injecting an examination signal into the route” [Karg, ¶ 0023-0029, 0032-0036, 0052-0055 and 0061-0062]; 

“wherein the route examining system is configured to determine the status of the route segment as not damaged based on detecting the presence of the examination signal” [Karg, ¶ 0023-0029, 0032-0036, 0052-0055 and 0061-0062]; 
“and the route examining system is configured to determine the status of the route segment as damaged based on failing to detect the presence of the examination signal” [Karg, ¶ 0023-0029, 0032-0036, 0052-0055 and 0061-0062].
With respect to Claim 11: Karg discloses “The system of claim 10, wherein the route examining system includes first and second conductive bodies that are spaced apart from each other and both engage the route as the first vehicle system travels along the route” [Karg, ¶ 0023-0029, 0032-0036, 0052-0055 and 0061-0062]; 
“the first conductive body configured to inject the examination signal into the route, the second conductive body configured to monitor the electrical characteristics of the route” [Karg, ¶ 0023-0029, 0032-0036, 0052-0055 and 0061-0062].
With respect to Claim 13: Karg discloses “The system of claim 1, wherein, responsive to the lack of receipt of the inspection signal from the route examining system within the designated time period, the off-board failsafe controller is configured to determine a starting location of the route segment to be a location of the route examining system where the route examining system sent a most 
With respect to Claim 14: Karg discloses “The system of claim 1, wherein the inspection signal is not injected into the route” [Karg, ¶ 0052-0055 and 0061-0062].
With respect to Claim 15: Karg discloses “The system of claim 1, wherein the inspection signal is one of multiple inspection signals that are periodically generated by the route examining system over time as the first vehicle system travels along the route, each of the inspection signals indicating a status of a different corresponding route segment of the route as damaged or not damaged” [Karg, ¶ 0023-0029, 0032-0036, 0052-0055 and 0061-0062].
With respect to Claims 16-17 and 19: all limitations have been examined with respect to the system in claims 1-2, 5-6, 9-11, and 13-15. The method taught/disclosed in claims 16-17 and 19 can clearly perform on the system of claims 1-2, 5-6, 9-11, and 13-15. Therefore claims 16-17 and 19 are rejected under the same rationale.
With respect to Claim 20: all limitations have been examined with respect to the system in claims 1-2, 5-6, 9-11, and 13-15. The system taught/disclosed in claim 20 can clearly perform as the system of claims 1-2, 5-6, 9-11, and 13-15. Therefore claim 20 is rejected under the same rationale.
Claims 7-8 are rejected under 35 USC 103 as being unpatentable over Karg (United States Patent Publication 2008/0105791) in view of Wojnarowski (United States Patent 6,262,573) 
With respect to Claims 7-8: While Karg discloses “The system of claim 1, wherein the route examining system is disposed on a vehicle of the first vehicle system” [Karg, ¶ 0023-0029, 0032-0036, 0052-0055 and 0061-0062]; 
“the first vehicle system formed from at least the vehicle and one or more propulsion generating vehicles” [Karg, ¶ 0023-0029, 0032-0036, 0052-0055 and 0061-0062];
“wherein the vehicle on which the route examining system is disposed is dedicated to inspecting the route” [Karg, ¶ 0023-0029, 0032-0036, 0052-0055 and 0061-0062];
and further Karg discloses that the first system could be at the front or back of the system as disclosed in Figures 2 and 4; thus it appears that non-propelling vehicles will also be able and do examine the route.
However Karg does not specifically state where the propulsion vehicles are or which vehicle has the detection system and that “without carrying other cargo of the first vehicle system”.
Wojnarowski, which is also a track defect detecting system teaches “non-propulsion generating vehicle at a trailing end of a leading vehicle system formed from at least the non-propulsion-generating vehicle at the trailing end and one or more propulsion generating vehicles” [Wojnarowski, Col 3 line 30-55 and Figure 3].
.
Claim 12 is rejected under 35 USC 103 as being unpatentable over Karg (United States Patent Publication 2008/0105791) in view of Kernwein et al. (United States Patent Publication 2014/0277824) 
With respect to Claim 12: While Karg discloses “The system of claim 1, wherein the warning signal is generated to control movement of the second vehicle system upon receipt of the warning signal by the second vehicle system” [Karg, ¶ 0023-0029, 0032-0036, 0052-0055 and 0061-0062];
“the warning signal configured to control the second vehicle to one or more of slow movement, stop movement, or change which route the second 
Karg does not specifically state that the warning signal is sent automatically.
Kernwein, which is also rail defect detection system, teaches “wherein the warning signal is generated to automatically control movement of the second vehicle” [Kernwein, ¶ 0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kernwein into the invention of Karg to not only include sending messages to other vehicles about rail defects as Karg discloses but to also do this automatically as taught by Kernwein with a motivation of creating a more robust system that can act faster. Additionally, the claimed invention is merely a combination of old, well known elements such as rail defect measurement and notification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim Objections
Claims 3-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.